Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant invention is directed to classifying data objects using a neural network and generating a training dataset for training the neural network. The instant invention classifies the data objects by: identifying by the software code executed by the hardware processor, a plurality of different combinations of layers for testing the NN, each combination of the plurality of different combinations of layers including one or more candidate functions for the last activation layer and one or more candidate functions for the loss layer; for each combination of the plurality of different combinations of layers: configures, by the software code executed by the hardware processor, the NN based on the each combination; inputting into the configured NN, by the software code executed by the
hardware processor, a training dataset including a plurality of data objects; receiving from the configured NN, by the software code executed by the hardware processor, a classification of the plurality of data objects in the training dataset; generating, by the software code executed by the hardware processor, a performance assessment for the each combination based on the classification; and determining, by the software code executed by the hardware processor, a preferred combination of layers for the NN from among the plurality of different combinations of layers based on a comparison of the performance assessments, the preferred combination of layers comprising a selected candidate amongst the one or more candidate functions for the
last activation layer and a selected candidate amongst the one or more candidate functions for
the loss layer, as defined by independent claims 1 and 10.
Additionally, upon obtaining, by the software code executed by the hardware processor, a plurality of real images, the instant invention composites, by the software code executed by the hardware processor, the plurality of real images to form a montage of the plurality of real images, and identifies, by the software code executed by the hardware processor, a plurality of labels for association with the montage.  Thereafter, the instant invention labels, by the software code executed by the hardware processor, the montage using one or more of the plurality of identified labels to generate the training dataset, and wherein noise is parametrically introduced into the training dataset, resulting in a subset of the training dataset being purposely mislabeled, as defined by independent claim 19. These elements in combination with all of the other elements of the claims are not disclosed or fairly suggested by any of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Numbers: 2017/0262737 and 2019/0102678.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665